MEMORANDUM DECISION                                                           FILED
                                                                         Sep 21 2017, 9:56 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                              CLERK
this Memorandum Decision shall not be                                     Indiana Supreme Court
                                                                             Court of Appeals
regarded as precedent or cited before any                                      and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Curtis T. Hill, Jr.
Kokomo, Indiana                                          Attorney General of Indiana

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Devan Lampe,                                             September 21, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         34A02-1706-CR-1306
        v.                                               Appeal from the Howard Circuit
                                                         Court
State of Indiana,                                        The Honorable Lynn Murray,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         34C01-1602-F2-34



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 34A02-1706-CR-1306 | September 21, 2017         Page 1 of 6
                                          Case Summary
[1]   Appellant-Defendant Devan Lampe was released from incarceration on

      December 11, 2015. A few days later, during the early morning hours of

      December 14, 2015, Lampe and his friend James Wimmer broke into a home

      with the intent to steal from the home’s occupants. Once inside the home,

      Wimmer forced the female occupant of the home into the bedroom closet and

      forcibly raped her while Lampe confined the male occupant to the living room

      by holding a gun to his head. Once the rape was complete, Lampe forced the

      male occupant into the closet with the female occupant.


[2]   On February 2, 2016, Appellee-Plaintiff the State of Indiana (“the State”)

      charged Lampe with one count of Level 2 felony burglary and two courts of

      Level 3 felony criminal confinement. Lampe subsequently pled guilty to one

      count of Level 3 felony burglary. In exchange for Lampe’s guilty plea, the State

      agreed to dismiss the remaining counts. Following a sentencing hearing, the

      trial court sentenced Lampe to a sixteen-year term of incarceration. Lampe

      appeals, arguing that his sentence is inappropriate. Because we conclude

      otherwise, we affirm.



                            Facts and Procedural History
[3]   Lampe began abusing alcohol and drugs when he was approximately eleven or

      twelve years old. Since that time, Lampe has continued to abuse drugs and has

      committed numerous criminal acts. Lampe was released from incarceration in


      Court of Appeals of Indiana | Memorandum Decision 34A02-1706-CR-1306 | September 21, 2017   Page 2 of 6
      relation to one of these criminal acts on Friday, December 11, 2015. By the

      following Sunday, Lampe had spent all of his money on drugs. In an attempt

      to acquire additional money with which they could purchase drugs, Lampe and

      Wimmer decided to rob the victims.


[4]   During the early morning hours of December 14, 2015, Lampe and Wimmer

      broke into the victims’ home. Upon entering the home, Wimmer forced the

      female victim into a bedroom closet while Lampe confined her husband to the

      living room by holding a gun to his head. Once in the closet, Wimmer forcibly

      raped the female victim. After the rape was completed, Lampe forced the male

      victim into the closet with his wife.


[5]   On February 2, 2016, the State charged Lampe with one count of Level 2 felony

      burglary and two courts of Level 3 felony criminal confinement. On April 26,

      2017, Lampe pled guilty to one count of Level 3 felony burglary. In exchange

      for Lampe’s guilty plea, the State agreed to dismiss the remaining counts. In

      connection to the plea, the Howard County Probation Department

      recommended a sixteen-year sentence, with fourteen years of incarceration and

      two years suspended to probation. On May 31, 2017, the trial court accepted

      Lampe’s guilty plea and sentenced him to a sixteen-year term of incarceration.



                                 Discussion and Decision
[6]   Lampe contends that his sixteen-year sentence is inappropriate. In challenging

      the appropriateness of his sentence, Lampe asserts that the trial court should


      Court of Appeals of Indiana | Memorandum Decision 34A02-1706-CR-1306 | September 21, 2017   Page 3 of 6
      have ordered that a portion of his sixteen-year sentence been suspended to

      probation, arguing “[w]ithout a period of Supervised Probation, society will not

      have done all it could do for Lampe and for any future [victims].” Appellant’s

      Br. p. 13. We disagree.


[7]   Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

      authorized by statute if, after due consideration of the trial court’s decision, the

      Court finds that the sentence is inappropriate in light of the nature of the offense

      and the character of the offender.” In analyzing such claims, we “‘concentrate

      less on comparing the facts of [the case at issue] to others, whether real or

      hypothetical, and more on focusing on the nature, extent, and depravity of the

      offense for which the defendant is being sentenced, and what it reveals about

      the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

      2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

      denied). The defendant bears the burden of persuading us that his sentence is

      inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[8]   With respect to the nature of Lampe’s offense, Lampe acknowledges that his

      criminal acts were serious but argues that the pain caused to his victim “was not

      the most horrible ‘physical pain’ imaginable.” Appellant’s Br. p. 11. Lampe

      supports this argument by asserting that “[t]here is no evidence that [the victim]

      was murdered, tortured, burned alive, doused with acid, [or] brutalized multiple

      times over many hours or days.” Appellant’s App. p. 11. Upon breaking into

      the victims’ home during the early morning hours, Wimmer forcibly raped the

      female victim in her bedroom closet while Lampe confined her husband by

      Court of Appeals of Indiana | Memorandum Decision 34A02-1706-CR-1306 | September 21, 2017   Page 4 of 6
       holding a gun to his head. After the rape was completed, Lampe forced the

       male victim into the closet with his wife. We find these actions to be atrocious

       and reject Lampe’s attempt to minimize the serious nature of these actions by

       pointing out that the pain suffered by the victims could have, theoretically, been

       worse.


[9]    As for Lampe’s character, the record reveals that Lampe has an extensive

       criminal history which includes several juvenile adjudications, prior

       misdemeanor and felony convictions, and prior probation violations. Lampe’s

       juvenile adjudications include adjudications for actions which would have

       constituted the following criminal offenses if committed by an adult: multiple

       adjudications for battery resulting in bodily injury, criminal mischief with

       damage, theft, and pointing a firearm. Another juvenile adjudication for

       receiving stolen property was dismissed after Lampe successfully completed

       court-ordered programing and paid restitution. As an adult, Lampe has

       amassed a criminal history which includes the following misdemeanor

       convictions: conversion, public intoxication, disorderly conduct, resisting law

       enforcement. In addition, his criminal history includes a conviction for Level 6

       felony possession of precursors with the intent to manufacture

       methamphetamine. Lampe’s criminal history also includes prior probation

       violations.


[10]   While incarcerated in the instant matter awaiting sentencing, Lampe received

       approximately fourteen disciplinary “write-ups” and has been found guilty of at

       least twelve of these disciplinary violations. Appellant’s App. Vol. IV –

       Court of Appeals of Indiana | Memorandum Decision 34A02-1706-CR-1306 | September 21, 2017   Page 5 of 6
       Confidential, p. 12. Further, the pre-sentence investigation completed prior to

       sentencing found that Lampe is a “VERY HIGH” risk to reoffend. Appellant’s

       App. Vol. IV – Confidential, p. 15. This finding is especially troubling

       considering that Lampe committed the criminal acts at issue in this case fewer

       than five days after being released from incarceration. Lampe’s actions,

       considered with his criminal history, demonstrate that Lampe has not only a

       disdain for the criminal justice system, but also a disdain for the rights and

       safety of others. As such, we conclude that Lampe has failed to prove that his

       sentence is inappropriate in light of the nature of his offense and his character.


[11]   The judgment of the trial court is affirmed.


       May, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1706-CR-1306 | September 21, 2017   Page 6 of 6